Exhibit 10.1

 

AXS-ONE INC.

 

UNIT SUBSCRIPTION AGREEMENT

COMMON STOCK

AND WARRANTS

 

 

UNIT SUBSCRIPTION AGREEMENT dated as of April 1, 2004 (this “Agreement”), among
AXS-One Inc., a Delaware corporation (the “Company”), and the persons who
execute this agreement as investors (each an “Investor” and collectively the
“Investors”).

 

Background:   The Company desires to sell to the Investors, and the Investors
desire to purchase, an aggregate of 2,580,645 shares of common stock, $.01 par
value per share, of the Company (the “Shares”) in Units (as defined below) with
3-year warrants, in substantially the form attached hereto as Exhibit 1,
exercisable to purchase an aggregate of (i) 258,065 shares of Common Stock at
$3.98 per share (the “Class A Warrants”), and (ii) 258,064 shares of Common
Stock for an aggregate price of $4.50 (the “Class B Warrants”, and together with
the Class A Warrants, the “Warrants”).  The proceeds of the sale thereof will be
used in the development and continuance of the business of the Company and each
of its Subsidiaries.

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties agree as follows:

 

Certain Definitions:

 

“Action” has the meaning set forth in Section 2.10.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with such Person.  As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) shall mean possession, directly or indirectly, of power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise).

 

“Blue Sky Laws” has the meaning set forth in Section 2.7(b).

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

“Certificate of Incorporation” has the meaning set forth in Section 2.2(a).

 

“Closing Date” has the meaning set forth in Section 1.2.

 

“Closing” has the meaning set forth in Section 1.2.

 

“Common Stock” means the Company’s Common Stock, $.01 par value per share,
authorized as of the date hereof, and any stock of any class or classes (however
designated)

 

--------------------------------------------------------------------------------


 

hereafter authorized upon reclassification thereof, which, if the Board of
Directors declares a dividend or distribution, has the right to participate in
the distribution of earnings and assets of the Company after the payment of
dividends or other distributions on any shares of capital stock of the Company
entitled to a preference and in the voting for the election of directors of the
Company.

 

“Company” has the meaning set forth at the head of this Agreement and any
corporation or other entity which shall succeed to or assume, directly or
indirectly, the obligations of the Company hereunder. The term “corporation”
shall include an association, joint stock company, business trust, limited
liability company or other similar organization.

 

“Company Disclosure Letter” means the disclosure letter dated April 1, 2004
delivered to the Investors prior to the execution of this Agreement, which
letter is incorporated in this Agreement.

 

“Company IP” has the meaning set forth in Section 2.12(a).

 

“Convertible Security” means any (i) option to purchase or right to subscribe
for Common Stock, (ii) security by its terms convertible into or exchangeable
for Common Stock or (iii) option to purchase or right to subscribe for such
convertible or exchangeable securities.

 

“Contemplated Transactions” has the meaning set forth in Section 2.1(b).

 

“Exchange Act” has the meaning set forth in Section 2.7(b).

 

“Form 10-K Financial Statements” has the meaning set forth in Section 2.9(c).

 

“Governmental Body” has the meaning set forth in Section 2.7(b).

 

“Indemnified Party” has the meaning set forth in Section 5.2(b).

 

“Indemnifying Party” has the meaning set forth in Section 5.2(c).

 

“Investor Rights Agreement” has the meaning set forth in Section 1.3(a).

 

“Knowledge” shall mean, with respect to a particular fact or other matter, the
actual current knowledge, after reasonable investigation, of the Chief Executive
Officer or Chief Financial Officer of the Company.

 

“Legal Requirement” has the meaning set forth in Section 2.8.

 

“Losses” has the meaning set forth in Section 5.2(b).

 

“Material Adverse Effect” has the meaning set forth in Section 2.1(a).

 

“Material Agreement” has the meaning set forth in Section 2.7.

 

“Notice” has the meaning set forth in Section 6.6.

 

2

--------------------------------------------------------------------------------


 

“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, business trust, unincorporated association, joint
stock corporation, trust, joint venture or other entity, any university or
similar institution, or any government or any agency or instrumentality or
political subdivision thereof.

 

“Purchased Shares” has the meaning set forth in Section 1.1(a).

 

“Purchased Warrants” has the meaning set forth in Section 1.1(a).

 

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
or substitute rule, law or provision.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Documents” has the meaning set forth in Section 2.9(a).

 

“Securities” has the meaning set forth in Section 1.1(a).

 

“Securities Act” has the meaning set forth in Section 2.5.

 

“Subsidiary” means any significant subsidiary (as defined under Rule 1.02(w) of
Regulation S-X promulgated by the SEC) of the Company.

 

“Transaction Documents” has the meaning set forth in Section 1.3(a).

 

“Underlying Shares” means the shares of Common Stock issued or from time to time
issuable upon exercise of the Warrants.

 

“Unit” means (i) 10,000 Shares, (ii) Class A Warrants to purchase 1,000 shares
of Common Stock at $3.98 per share and (iii) Class B Warrants to purchase 1,000
shares of Common Stock at $4.50 per share.

 

1.                                       Purchase and Sale of Stock.

 

1.1.                              Sale and Issuance of Securities.

 

(a)                                  The Company shall sell to the Investors and
the Investors shall purchase from the Company, 258.0645 Units at a price per
Unit equal to $31,000.00, or a total of (i) 2,580,645 Shares (the “Purchased
Shares”) and (ii) Warrants to purchase an aggregate of 516,129 shares of Common
Stock (the “Purchased Warrants” and collectively with the Purchased Shares, the
“Securities”), for an aggregate purchase price of $8,000,000.00.

 

3

--------------------------------------------------------------------------------


 

(b)                                 The number of Purchased Shares and Purchased
Warrants to be purchased by each Investor from the Company is set forth on
Schedule 1.1(b) hereto, subject to acceptance, in whole or in part, by the
Company.

 

1.2.                              Closing.  The closing (the ”Closing”) of the
purchase and sale of the Securities hereunder shall take place within four
Business Days of the date of this Agreement or such other date within ten
Business Days of this Agreement as agreed to by the Company and Investors who
subscribe for at least 144 Units (the “Closing Date”).  The Closing shall take
place at the offices of Hahn & Hessen LLP, the Investors’ counsel, in New York,
New York, or at such other location as is mutually acceptable to the Investors
and the Company, subject to fulfillment of the conditions to the Closing set
forth in the Agreement.  At the Closing:

 

(a)                                  each Investor purchasing Securities at the
Closing shall deliver to the Company or its designees by wire transfer or such
other method of payment as the Company shall approve, an amount equal to the
purchase price of the Securities purchased by such Investor hereunder, as set
forth opposite such Investor’s name on the signature pages hereof.

 

(b)                                 the Company shall authorize its transfer
agent to arrange delivery to each Investor of one or more stock certificates
registered in the name of the Investor, or in such nominee name(s) as designated
by the Investor in writing, representing the number of Shares as set forth
opposite such Investor’s name on Schedule 1.1(b) hereto; and

 

(c)                                  the Company shall issue and deliver to each
Investor purchasing Securities at the Closing:  (i) Class A Warrants, registered
in the name of such Investor, pursuant to which such Investor shall have the
right to acquire the number of Underlying Shares as set forth opposite such
Investor’s name on Schedule 1.1(b) hereto on the terms set forth therein; and
(ii) Class B Warrants, registered in the name of such Investor, pursuant to
which such Investor shall have the right to acquire the number of Underlying
Shares as set forth opposite such Investor’s name on the Schedule 1.1(b) hereto
on the terms set forth therein.

 

1.3.                              Investors’ Conditions to Closing.  The
obligation of the Investors to complete the purchase of the Securities at the
Closing is subject to fulfillment of the following conditions:

 

(a)                                  the Company shall execute and deliver to
the Investors an Investor Rights Agreement, dated the Closing Date, in the form
attached as Exhibit 2 with respect to the Purchased Shares and the Underlying
Shares (the “Investor Rights Agreement”, and with the Agreement and the
Warrants, the “Transaction Documents);

 

4

--------------------------------------------------------------------------------


 

(b)                                 the Company shall deliver to the Investors
opinions of counsel, dated the Closing Date and reasonably satisfactory to
counsel for the Investors, with respect to the matters set forth on Exhibit 3(a)
and (b);

 

(c)                                  the representation and warranties of the
Company set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing Date as though
made on and as of the Closing Date (except to the extent such representations
and warranties speak as of an earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date), and the Company shall have performed in all material respects all
covenants and other obligations required to be performed by it under this
Agreement at or prior to the Closing Date, and the Investors shall have received
a certificate signed on behalf of the Company by an authorized officer of the
Company to such effect;

 

(d)                                 the Company shall deliver to Investors a
certified copy of its Certificate of Incorporation and by-laws and a Certificate
of Good Standing from the Secretary of State of the State of Delaware; and

 

(e)                                  the Company shall have executed and
delivered all other documents reasonably requested by counsel for the Investors.

 

1.4                                 Company’s Conditions to Closing.  The
obligation of the Company to complete the sale of the Securities at the Closing
is subject to fulfillment of the following conditions:

 

(a)                                  the Investors shall execute and deliver to
the Company the Investor Rights Agreement; and

 

(b)                                 the representation and warranties of the
Investors set forth in this Agreement shall be true and correct as of the date
of this Agreement and as of the Closing Date as though made on and as of the
Closing Date (except to the extent such representations and warranties speak as
of an earlier date), in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date), and the
Investors shall have performed in all material respects all covenants and other
obligations required to be performed by them under this Agreement, if any at or
prior to the Closing Date.

 

2.                                             Representations and Warranties of
the Company.  The Company hereby represents and warrants to each of the
Investors as follows:

 

2.1.                              Corporate Organization; Authority; Due
Authorization.

 

(a)                                  The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, (ii) has the corporate power and authority to
own or lease its properties as and in the

 

5

--------------------------------------------------------------------------------


 

places where its business is now conducted and to carry on its business as now
conducted, and (iii) is duly qualified as a foreign corporation authorized to do
business in every jurisdiction where the failure to so qualify, individually or
in the aggregate, would have a material adverse effect on the operations,
assets, liabilities, financial condition or business of the Company and its
Subsidiaries taken as a whole (a “Material Adverse Effect”).  Set forth in
Section 2.1(a) of the Company Disclosure Letter is a complete and correct list
of all Subsidiaries.  Each Subsidiary is duly incorporated, validly existing and
in good standing under the laws of its jurisdiction of incorporation and is
qualified to do business as a foreign corporation in each jurisdiction in which
qualification is required, except where failure to so qualify would not have,
individually or in the aggregate, a Material Adverse Effect.

 

(b)                                 The Company (i) has the requisite corporate
power and authority to execute, deliver and perform this Agreement and the other
Transaction Documents to which it is a party and to incur the obligations herein
and therein and (ii) has been authorized by all necessary corporate action to
execute, deliver and perform this Agreement and the other Transaction Documents
to which it is a party and to consummate the transactions contemplated hereby
and thereby (the “Contemplated Transactions”).  This Agreement is and each of
the other Transaction Documents will be on the Closing Date a valid and binding
obligation of the Company enforceable in accordance with its terms except as
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting the enforcement of creditors’ rights and the availability
of equitable remedies (regardless of whether such enforceability is considered
in a proceeding at law or equity).

 

2.2.                              Capitalization.

 

(a)                                  As of March 31, 2004, the authorized
capital stock of the Company consisted of (i) 50,000,000 shares of Common Stock,
of which 25,393,982 shares of Common Stock were outstanding and (ii) 5,000,000
shares of Preferred Stock, $.01 par value, of which no shares were outstanding. 
All outstanding shares of capital stock of the Company were issued in compliance
with all applicable Federal and state securities laws, and the issuance of such
shares was duly authorized by all necessary corporate action on the part of the
Company.  Except as contemplated by this Agreement or as set forth in the SEC
Documents or in Section 2.2(a) of the Company Disclosure Letter, there are
(A) no outstanding subscriptions, warrants, options, conversion privileges or
other rights or agreements obligating the Company to purchase or otherwise
acquire or issue any shares of capital stock of the Company (or shares reserved
for such purpose), (B) no preemptive rights contained in the Company’s
Certificate of Incorporation, as amended (the “Certificate of Incorporation”),
the By-laws of the Company or contracts to which the Company is a party or
rights of first refusal with respect to the issuance of additional shares of
capital stock of the Company (other than as set forth in the Investor Rights
Agreement), including without limitation the Securities and the Underlying
Shares, and (C) no commitments or understandings (oral or written) of the
Company to issue any shares, warrants, options or other rights to acquire any
equity securities of the Company.  To the Company’s Knowledge, except as set
forth in the SEC Documents or in Section 2.2(a) of the Company Disclosure
Letter, none of the shares of Common Stock are subject to any stockholders’

 

6

--------------------------------------------------------------------------------


 

agreement, voting trust agreement or similar arrangement or understanding. 
Except as set forth in the SEC Documents or in Section 2.2(a) of the Company
Disclosure Letter, the Company has no outstanding bonds, debentures, notes or
other obligations the holders of which have the right to vote (or which are
convertible into or exercisable for securities having the right to vote) with
the stockholders of the Company on any matter.

 

(b)                                 With respect to each Subsidiary, except as
set forth in Section 2.2(b) of the Company Disclosure Letter, (i) all the issued
and outstanding shares of each Subsidiary’s capital stock have been duly
authorized and validly issued, are fully paid and nonassessable, have been
issued in compliance with applicable Federal and state securities laws, were not
issued in violation of or subject to any preemptive rights or other rights to
subscribe for or purchase securities, and (ii) there are no outstanding options
to purchase, or any preemptive rights or other rights to subscribe for or to
purchase, any securities or obligations convertible into, or any contracts or
commitments to issue or sell, shares of any Subsidiary’s capital stock or any
such options, rights, convertible securities or obligations.  Except as
disclosed in the SEC Documents or Section 2.2(b) of the Company Disclosure
Letter, the Company beneficially owns 100% of the outstanding equity securities
of each Subsidiary.

 

2.3.                              Validity of Securities.  The issuance of the
Securities has been duly authorized by all necessary corporate action on the
part of the Company and, when issued to, delivered to, and paid for by the
Investors in accordance with this Agreement, the Purchased Shares will be
validly issued, fully paid and non-assessable.

 

2.4.                              Underlying Shares.  The issuance of the
Underlying Shares upon  exercise of the Purchased Warrants has been duly
authorized, and the Underlying Shares have been, and at all times prior to such
exercise will have been, duly reserved for issuance upon such exercise and, when
so issued, will be validly issued, fully paid and non-assessable.

 

2.5.                              Private Offering.  Neither the Company nor
anyone acting on its behalf has within the last 12 months issued, sold or
offered any security of the Company (including, without limitation, any Common
Stock or warrants of similar tenor to the Purchased Warrants) to any Person
under circumstances that would cause the issuance and sale of the Securities, as
contemplated by this Agreement, to be subject to the registration requirements
of Section 5 of the Securities Act of 1933, as amended (the “Securities Act”). 
The Company agrees that neither the Company nor anyone acting on its behalf will
offer the Securities or any part thereof or any similar securities for issuance
or sale to, or solicit any offer to acquire any of the same from, anyone so as
to make the issuance and sale of the Securities subject to the registration
requirements of Section 5 of the Securities Act.

 

2.6.                              Brokers and Finders.  Except as set forth in
Section 2.6 of the Company Disclosure Letter, the Company has not retained any
broker, investment banker or finder in connection with the Contemplated
Transactions.

 

7

--------------------------------------------------------------------------------


 

2.7.                              No Conflict; Required Filings and Consents.

 

(a)                                  The execution, delivery and performance of
this Agreement and the other Transaction Documents by the Company do not, and
the consummation by the Company of the Contemplated Transactions will not, (i)
conflict with or violate the Certificate of Incorporation or the By-laws of the
Company or its Subsidiaries, (ii) conflict with or violate any law, rule,
regulation, order, judgment or decree applicable to the Company or its
Subsidiaries or by which any property or asset of the Company or its
Subsidiaries is bound or affected, or (iii) result in any breach of or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, result in the loss of a material benefit under,
or give to others any right of purchase or sale, or any right of termination,
amendment, acceleration, increased payments or cancellation of, or result in the
creation of a lien or other encumbrance on any property or asset of the Company
or of any of its Subsidiaries pursuant to, any material note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which the Company or any of its Subsidiaries is a
party or by which the Company or of any of its Subsidiaries or any property or
asset of the Company or of any of its Subsidiaries is bound or affected (the
“Material Agreements”); except, in the case of clauses (ii) and (iii) above, for
any such conflicts, violations, breaches, defaults or other occurrences that
would not prevent or delay consummation of any of the Contemplated Transactions
in any material respect or otherwise prevent the Company from performing its
obligations under this Agreement or any of the other Transaction Documents  in
any material respect, and would not, individually or in the aggregate, have a
Material Adverse Effect.

 

(b)                                 The execution and delivery of this Agreement
and the other Transaction Documents by the Company do not, and the performance
of this Agreement and the other Transaction Documents and the consummation by
the Company of the Contemplated Transactions will not, require, on the part or
in respect of the Company, any consent, approval, authorization or permit of, or
filing with or notification to, any Governmental Body (as hereinafter defined)
except for the filing of a Form D with the SEC and applicable requirements, if
any, of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or
any state securities or “blue sky” laws (collectively, “Blue Sky Laws”), and any
approval required by applicable rules of the markets in which the Company’s
securities are traded.  For purposes of this Agreement, “Governmental Body”
shall mean any:  (i) nation, state, commonwealth, province, territory, county,
municipality, district or other jurisdiction of any nature; (ii) federal, state,
local, municipal, foreign or other government; or (iii) governmental or
quasi-governmental authority of any nature (including any governmental division,
department, agency, commission, instrumentality, official, organization, unit,
body or entity and any court or other tribunal).

 

2.8.                              Compliance.  Except as set forth in the SEC
Documents or in Section 2.8 of the Company Disclosure Letter, neither the
Company nor any Subsidiary is in conflict with, or in default or violation of
(i) any law, rule, regulation, order, judgment or decree applicable to the
Company or such Subsidiary or by which any property or asset of the

 

8

--------------------------------------------------------------------------------


 

Company or such Subsidiary is bound or affected (“Legal Requirement”), or (ii)
any Material Agreement, in each case except for any such conflicts, defaults or
violations that would not, individually or in the aggregate, have a Material
Adverse Effect. Neither the Company nor any Subsidiary has received any written
notice or other communication from any Governmental Body regarding any actual or
possible violation of, or failure to comply with, any Legal Requirement, except
any such violations or failures that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

2.9.                              SEC Documents; Financial Statements.

 

(a)                                  The information contained in the following
documents, did not, as of the date of the applicable document, include any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances in which they were made, not misleading, as of their
respective filing dates or, if amended, as so amended (the following documents,
collectively, the “SEC Documents”), provided that the representation in this
sentence shall not apply to any misstatement or omission in any SEC Document
filed prior to the date of this Agreement which was superseded by a subsequent
SEC Document filed prior to the date of this Agreement: (i) the Company’s Annual
Report on Form 10-K for the year ended December 31, 2003; and (ii) the Company’s
definitive Proxy Statement with respect to its 2003 Special Meeting of
Stockholders, filed with the Commission on April 30, 2003.

 

 (b)                              In addition, as of the date of this Agreement,
the Company Disclosure Letter, when read together with the SEC Documents and the
information, qualifications and exceptions contained in this Agreement, does not
include any untrue statement of a material fact.

 

(c)                                  The Company has filed all forms, reports
and documents required to be filed by it with the SEC for the 12 months
preceding the date of this Agreement, including without limitation the SEC
Documents.  As of their respective dates, the SEC Documents filed prior to the
date hereof complied as to form in all material respects with the applicable
requirements of the Securities Act, the Exchange Act, and the rules and
regulations thereunder.

 

(d)                                 The Company’s Annual Report on Form 10-K for
the year ended December 31, 2003, includes consolidated balance sheets as of
December 31, 2002 and 2003 and consolidated statements of income for the one
year periods then ended (collectively, the “Form 10-K Financial Statements”).

 

(e)                                  The Form 10-K Financial Statements
(including the related notes and schedules thereto) fairly present in all
material respects the consolidated financial position, the results of
operations, retained earnings or cash flows, as the case may be, of the Company
for the periods set forth therein (subject, in the case of unaudited statements,
to normal year-end audit adjustments that would not be material in amount or
effect), in each case in accordance with generally accepted

 

9

--------------------------------------------------------------------------------


 

accounting principles consistently applied during the periods involved, except
as may be noted therein.

 

2.10.                        Litigation.  Except as set forth in the SEC
Documents or in Section 2.10 of the Company Disclosure Letter, there are no
claims, actions, suits, investigations, inquiries or proceedings (each, an
“Action”) pending against the Company or any of its Subsidiaries or, to the
Knowledge of the Company, threatened against the Company or any of its
Subsidiaries, at law or in equity, or before or by any court, tribunal,
arbitrator, mediator or any federal or state commission, board, bureau, agency
or instrumentality, that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.  Except as set forth in the SEC
Documents or in Section 2.10 of the Company Disclosure Letter, neither the
Company nor any of its Subsidiaries is a party to or subject to the provisions
of any order, writ, injunction, judgment or decree of any court or government
agency or instrumentality that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 

2.11.                        Absence of Certain Changes.  Except as specifically
contemplated by this Agreement or as set forth in Section 2.11 of the Company
Disclosure Letter or in the SEC Documents, since December 31, 2003, there has
not been (a) any Material Adverse Effect; (b) any dividends or other
distribution of assets to stockholders of the Company; (c) any acquisition (by
merger, consolidation, acquisition of stock and/or assets or otherwise) of any
Person by the Company; or (d) any transactions, other than in the ordinary
course of business, consistent in all material respects with past practices,
with any of its officers, directors or principal stockholders or any of their
respective Affiliates.

 

2.12.                        Intellectual Property.

 

(a)                                  The Company and its Subsidiaries own, or
have the right to use, sell or license all intellectual property reasonably
required for the conduct of their respective businesses as presently conducted
collectively, the “Company IP”) except for any failure to own or have the right
to use, sell or license the Company IP that would not have a Material Adverse
Effect.

 

(b)                                 The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby will
not constitute a breach of any instrument or agreement governing any Company IP,
will not cause the forfeiture or termination or give rise to a right of
forfeiture or termination of any Company IP or impair the right of Company and
its Subsidiaries to use, sell or license any Company IP, except for the
occurrence of any such breach, forfeiture, termination or impairment that would
not, individually or in the aggregate, result in a Material Adverse Effect.

 

(c)                                  (i)  None of the manufacture, marketing,
license, sale and use of any product currently licensed or sold by the Company
or any of its Subsidiaries violates any license or agreement between the Company
or any of its Subsidiaries and any third party or, to the Knowledge of the
Company, infringes any

 

10

--------------------------------------------------------------------------------


 

intellectual property right of any other party; and (ii) there is no pending or,
to the Knowledge of the Company, threatened claim or litigation contesting the
validity, ownership or right to use, sell, license or dispose of any Company IP;
except, with respect to clauses (i) and (ii), for any violations, infringements,
claims or litigations that would not, individually or in the aggregate, have a
Material Adverse Effect.

 

2.13                           No Adverse Actions.  Except as set forth in the
SEC Documents or in Section 2.13 of the Company Disclosure Letter, there is no
existing, pending or, to the Knowledge of the Company, threatened termination,
cancellation, limitation, modification or change in the business relationship of
the Company or any of its Subsidiaries, with any supplier, customer or other
Person except such as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 

2.14.                        Registration Rights.  Except as set forth in the
Investor Rights Agreement, in the SEC Documents or in Section 2.14 of the
Company Disclosure Letter, the Company is not under any obligation to register
under the Securities Act any of its currently outstanding securities or any
securities issuable upon exercise or conversion of its currently outstanding
securities nor is the Company obligated to register or qualify any such
securities under any Blue Sky Laws.

 

2.15.                        Corporate Documents.  The Company’s Certificate of
Incorporation and By-laws, each as amended to date, which have been requested
and previously provided to the Investors are true, correct and complete and
contain all amendments thereto.

 

2.16.                        Disclosure.  On or before 9:00 a.m., New York City
Time, on the fourth Business Day after the Closing, the Company shall file with
the SEC a Current Report on Form 8-K describing the material terms of the
Contemplated Transactions, and attaching as exhibits to such Form 8-K copies of
this Agreement and the other Transaction Documents.  Except for information that
may be provided to the Investors pursuant to this Agreement, the Company shall
not, and shall use commercially reasonable efforts to cause each of its
officers, directors, employees and agents not to, provide any Investor with any
material nonpublic information regarding the Company from and after the filing
of such Form 8-K without the express written consent of such Investor.

 

2.17.                        Use of Proceeds.  The net proceeds received by the
Company from the sale of the Securities shall be used by the Company for working
capital and general corporate purposes, including without limitation to support
the operations of each of the Subsidiaries.

 

3.                                       Representations and Warranties of the
Investors. Each Investor represents and warrants to the Company as follows:

 

3.1.                              Authorization. If an entity, such Investor (i)
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and (ii) has the power and authority to own
and hold the Units.  Such Investor (i) has full power and authority to execute,
deliver and perform this Agreement and the other Transaction

 

11

--------------------------------------------------------------------------------


 

Documents to which it is a party and to incur the obligations herein and therein
and (ii) if applicable has been authorized by all necessary corporate or
equivalent action to execute, deliver and perform this Agreement and the other
Transaction Documents and to consummate the Contemplated Transactions.  This
Agreement is and each of the other Transaction Documents will be on the Closing
Date, a valid and binding obligation of such Investor enforceable in accordance
with its terms, except as limited by applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting the enforcement of creditors’
rights and the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding at law or equity).

 

3.2.                              Brokers and Finders.  Such Investor has not
retained any investment banker, broker or finder in connection with the
Contemplated Transactions.

 

3.3                                 No Governmental Review.  Such Investor
understands that no United States Federal or state agency or any other
Governmental Body has passed on or made any recommendation or endorsement of the
Securities or the fairness or suitability of the investment in the Securities
nor has any agency or other Governmental Body passed upon or endorsed the merits
of the offering of the Securities.

 

3.4.                              No Conflict; Required Filings and Consents.

 

(a)                                  The execution, delivery and performance of
this Agreement and the other Transaction Documents by each Investor do not, and
the consummation by such Investor of the Contemplated Transactions will not, (i)
if such Investor is an entity, conflict with or violate the Certificate of
Incorporation or the By-laws (or equivalent or comparable documents) of such
Investor, (ii) conflict with or violate any law, rule, regulation, order,
judgment or decree applicable to such Investor or by which any property or asset
of such Investor is bound or affected, or (iii) result in any breach of or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, result in the loss of a material benefit under,
or give to others any right of purchase or sale, or any right of termination,
amendment, acceleration, increased payments or cancellation of, or result in the
creation of a lien or other encumbrance on any property or asset of such
Investor pursuant to, any note, bond, mortgage, indenture, contract, agreement,
lease, license, permit, franchise or other instrument or obligation to which
such Investor is a party or by which such Investor or any property or asset of
such Investor is bound or affected; except, for any such conflicts, violations,
breaches, defaults or other occurrences that would not prevent or delay
consummation of any of the Contemplated Transactions in any material respect or
otherwise prevent such Investor from performing its obligations under this
Agreement or any of the other Transaction Documents in any material respect.  .

 

(b)                                 The execution and delivery of this Agreement
and the other Transaction Documents by each Investor do not, and the performance
of this Agreement and the other Transaction Documents and the consummation by
such Investor of the Contemplated Transactions will not, require, on the part or
in respect

 

12

--------------------------------------------------------------------------------


 

of such Investor, any consent, approval, authorization or permit of, or filing
with or notification to, any Governmental Body.

 

4.                                       Securities Laws.

 

4.1.                              Securities Laws Representations and Covenants
of Investors.

 

(a)                                  Each Investor represents and warrants to
the Company that: this Agreement is made by the Company with such Investor in
reliance upon such Investor’s representation to the Company, which by such
Investor’s execution of this Agreement such Investor hereby confirms, that the
Securities to be received by such Investor will be acquired for investment for
such Investor’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof such that such Investors would
constitute an “underwriter” under the Securities Act; provided that this
representation and warranty shall not (i) limit the Investor’s right to sell the
Underlying Shares pursuant to the Investor Rights Agreement or in compliance
with an exemption from registration under the Securities Act and in compliance
with all applicable Federal Securities laws and Blue Sky Laws or (ii) the
Investor’s right to indemnification under this Agreement, if any or the Investor
Rights Agreement, if any.

 

(b)                                 Each Investor understands and acknowledges
that (i) the offering of the Securities pursuant to this Agreement will not be
registered under the Securities Act or qualified under any Blue Sky Laws on the
grounds that the offering and sale of the Securities are exempt from
registration and qualification, respectively, under the Securities Act and the
Blue Sky Laws, (ii) nothing in this Agreement or any of the other Transaction
Documents or in any other materials presented by or on behalf of the Company to
such Investor in connection with the purchase of Securities constitutes legal,
tax or investment advice, (iii) such Investor has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Securities, (iv) the Company has
not undertaken to register the Securities pursuant to the Securities Act and,
except as provided in the Investor Rights Agreement, will have no obligation to
effect on behalf of any Investor any registration or qualification under the
Securities Act or under any Blue Sky Laws or to assist any Investor in complying
with any exemption from registration or qualification under the Securities Act
or under any Blue Sky Laws and (v) if the Securities have not been registered
under the Securities Act and Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC thereunder.

 

(c)                                  Each Investor covenants that, unless the
Purchased Shares, the Purchased Warrants, the Underlying Shares or any other
shares of capital stock of the Company received in respect of the foregoing have
been registered pursuant to

 

13

--------------------------------------------------------------------------------


 

the Investor Rights Agreement being entered into among the Company and the
Investors, such Investor will not dispose of such securities unless and until
such Investor shall have notified the Company of the proposed disposition and
shall have furnished the Company with an opinion of counsel reasonably
satisfactory in form and substance to the Company to the effect that (x) such
disposition will not require registration under the Securities Act and
(y) appropriate action necessary for compliance with the Securities Act, all
applicable Blue Sky Laws and any other applicable state, local or foreign law
has been taken; provided, however, that an Investor may dispose of such
securities without providing the opinion referred to above if the sale of the
securities is made in reliance on, and in accordance with the terms of Rule 144.

 

(d)                                 Each Investor represents to the Company
that:  (i) such Investor is able to fend for itself in the Contemplated
Transactions; (ii) such Investor has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of such
Investor’s prospective investment in the Securities and has so evaluated the
merits and risks of such investment; (iii) such Investor has the ability to bear
the economic risks of such Investor’s prospective investment and can afford the
complete loss of such investment; (iv) such Investor has been furnished with and
has reviewed the SEC Documents and the Company Disclosure Letter; (v) such
Investor has been furnished with and has had access to such information as is in
the SEC Documents and in the Company Disclosure Letter, together with the
opportunity to obtain such additional information as it requested to verify the
accuracy of the information contained therein or otherwise supplied to such
Investor so that such Investor can make an informed investment decision with
respect to an investment in the Securities; (vi) such Investor has had access to
officers of the Company and an opportunity to ask questions of and receive
answers from such officers and has had all questions that have been asked by
such Investor satisfactorily answered by the Company; and (vii) such Investor is
not subscribing to purchase the Securities as a result of or subsequent to any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting, or any solicitation of a subscription by a
Person not previously known to such Investor in connection with investments in
securities generally.

 

(e)                                  Each Investor represents to the Company
that: (i) such Investor (A) was qualified at the time such Investor was offered
the securities, (B) qualifies on the date hereof, and (C) will qualify on the
Closing Date, as an “accredited investor” as such term is defined under Rule 501
promulgated under the Securities Act.  Any Investor that is a corporation, a
partnership, a limited liability company, a trust or other business entity
further represents to the Company that it has not been organized for the purpose
of purchasing the Securities.

 

(f)                                    By acceptance hereof, each Investor
acknowledges that the Purchased Shares, the Purchased Warrants, the Underlying
Shares and any shares of

 

14

--------------------------------------------------------------------------------


 

capital stock of the Company received in respect of the foregoing held by it may
not be sold by such Investor without registration under the Securities Act or an
exemption therefrom, and therefore such Investor may be required to hold such
securities for an indeterminate period.

 

(g)                                 In connection with any transfer of
Securities made by each Investor in compliance with the provisions of this
Agreement, such Investor will cause each proposed transferee of such Securities
to agree and take hold such Securities subject to the provisions of this
Agreement.

 

4.2.                              Legends.  All certificates for the Purchased
Shares, Purchased Warrants and the Underlying Shares, and each certificate
representing any shares of capital stock of the Company received in respect of
the foregoing, whether by reason of a stock split or share reclassification
thereof, a stock dividend thereon or otherwise and each certificate for any such
securities issued to subsequent transferees of any such certificate (unless
otherwise permitted herein) shall bear the following legend:

 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.”

 

4.3.                              Certain Trading Activities.  Each Investor
agrees that (i) except for the purchase of the Securities, during the period
beginning on the date hereof and ending on the date that the Company files with
the SEC a Current Report on Form 8-K describing the material terms of the
Contemplated Transactions, and attaching as exhibits to such Form 8-K copies of
the Transaction Documents, there will be no trades in the Common Stock entered
into in the name or on behalf of, or in conjunction with, such Investors and
(ii) during the period beginning on the Closing Date and on the earlier of 30
days after the Closing Date or the filing of the Registration Statement (as
defined in the Investor Rights Agreement), such Investor shall not engage in any
short sales of securities of the Company.

 

5.                                       Additional Covenants of the Company.

 

5.1.                              Reports, Information, Shares.

 

(a)  The Company shall cooperate with each Investor in supplying such
information as may be reasonably requested by such Investor to complete and file
any information reporting forms presently or hereafter required by the SEC as a

 

15

--------------------------------------------------------------------------------


 

condition to the availability of an exemption pursuant to Rule 144 for the sale
of any of the Purchased Shares, the Purchased Warrants, the Underlying Shares
and shares of capital stock of the Company received in respect of the foregoing.

 

(b)  The Company shall keep reserved for issuance a sufficient number of
authorized but unissued shares of Common Stock (or other securities into which
the Purchased Warrants are then exercisable) so that the Purchased Warrants may
be converted or exercised to purchase Common Stock (or such other securities) at
any time.

 

5.2.                              Expenses; Indemnification.

 

(a)  The Company agrees to pay on the Closing Date and save the Investors
harmless against liability for (i) the payment of any stamp or similar taxes
(including interest and penalties, if any) that may be determined to be payable
in respect of the execution and delivery of this Agreement,  and the issue and
sale of any Securities and the Underlying Shares, (ii) the expense of preparing
and issuing the certificates for the Securities and the Underlying Shares, and
(iii) the cost of delivering the Securities and the Underlying Shares of each
Investor to such Investor’s address, insured in accordance with customary
practice. Each Investor shall be responsible for its out-of-pocket expenses
arising in connection with the Contemplated Transactions, except that the
Company shall pay fees and disbursements of counsel to the Investors as set
forth in Section 6.9.

 

(b)  The Company hereby agrees and acknowledges that the Investors have been
induced to enter into this Agreement and to purchase the Securities hereunder,
in part, based upon the representations, warranties, agreements and covenants of
the Company contained herein.  The Company hereby agrees to pay, indemnify and
hold harmless the Investors and any director, officer, partner, member, employee
or other affiliate of any Investor (each, an “Indemnified Party”) against all
claims, losses and damages resulting from any and all legal or administrative
proceedings, including without limitation, reasonable attorneys’ fees and
expenses incurred in connection therewith (but in no event for more than one law
firm for all the Investors)(collectively, “Losses”), resulting from a breach by
the Company of any representation or warranty of the Company contained herein or
the failure of the Company to perform any agreement or covenant made herein;
provided, however, that the Company’s liability under this Section 5.2(b) shall
be limited to the aggregate purchase price of the Securities.

 

(c)  As soon as reasonably practicable after receipt by any Indemnified Party of
notice of any Losses in respect of which the Company (the “Indemnifying Party”)
may be required to provide indemnification thereof under this Section 5.2, the
Indemnified Party shall give written notice thereof to the Indemnifying Party. 
The Indemnified Party may, at its option, claim indemnity under this Section 5.2
as soon as a claim has been threatened by a third party, regardless of whether
any actual Losses have been suffered, so long as counsel for

 

16

--------------------------------------------------------------------------------


 

such Indemnified Party shall in good faith determine that such claim is not
frivolous and that the Indemnifying Party may be required to provide
indemnification therefor as a result thereof and shall give notice of such
determination to the Indemnifying Party.  The Indemnified Party shall permit the
Indemnifying Party at the Indemnifying Party’s option and expense, to assume the
defense of any such claim by counsel mutually and reasonably satisfactory to the
Indemnifying Party and a majority in interest of the Indemnified Parties and to
settle or otherwise dispose of the same; provided, however, that each
Indemnified Party may at all times participate in such defense at such
Indemnified Party’s expense; and provided further, however that the Indemnifying
Party shall not, in defense of any such claim, except with the prior written
consent of the Indemnified Party, consent to the entry of any judgment or
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff in question to such Indemnified Party of a release of
all liabilities in respect of such claim.  If the Indemnifying Party does not
promptly assume the defense of such claim or if any such counsel is unable to
represent one or more of the Indemnified Parties due to a conflict of interest,
then an Indemnified Party may assume, to the extent separable, the defense of
such portion of the claim as to which the conflict arose (and, if not separable,
the entire claim) and be entitled to indemnification and prompt reimbursement
from the Indemnifying Party for such Indemnified Party’s reasonable costs and
expenses incurred in connection therewith, including without limitation,
reasonable attorneys’ fees and expenses (not to exceed the cost of more than one
law firm for all Investors).  Such fees and expenses shall be reimbursed to the
Indemnified Parties as soon as practicable after submission of invoices to the
Indemnifying Party.

 

5.3.                              Issuance of Certain Securities.  Without the
prior written consent of the Investors, during the one year period following the
Closing Date, the Company shall not issue for cash any (a) Convertible
Securities or similar securities that contain a provision that provides for any
change or determination of the applicable conversion price, conversion rate, or
exercise price (or a similar provision which might have a similar effect) based
on any determination of the market price of the Company’s Common Stock, (b) any
preferred stock, debt instruments or similar securities or investment
instruments providing for (i) preferences or other payments substantially in
excess of the original investment by purchasers thereof or (ii) dividends,
interest or similar payments other than dividends, interest or similar payments
computed on an annual basis and not in excess, directly or indirectly, of the
lesser of a rate equal to (A) twice the interest rate on 10 year US Treasury
Notes and (B) 20%.

 

6.                                       Miscellaneous.

 

6.1.                              Entire Agreement; Successors and Assigns. 
This Agreement and the other Transaction Documents constitute the entire
contract between the parties relative to the subject matter hereof and thereof,
and no party shall be liable or bound to the other in any manner by any
warranties or representations (express or implied) or agreements or covenants
except as specifically set forth herein or therein.  This Agreement and the
other Transaction Documents supersede any previous agreement among the parties
with respect to

 

17

--------------------------------------------------------------------------------


 

the subject matter hereof and thereof.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
executors, administrators, heirs, successors and assigns of the parties. 
Nothing in this Agreement, expressed or implied, is intended to confer upon any
party, other than the parties hereto, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

6.2.                              Survival of Representations and Warranties. 
Notwithstanding any right of the Investors fully to investigate the affairs of
the Company and notwithstanding any knowledge of facts determined or
determinable by any Investor pursuant to such right of investigation, each
Investor has the right to rely fully upon the representations, warranties,
covenants and agreements of the Company contained in this Agreement or in any
documents delivered pursuant to this Agreement.  All such representations and
warranties of the Company contained in this Agreement shall survive the
execution and delivery of this Agreement and the Closing hereunder and shall
continue in full force and effect until the earlier of (a) the date that is one
year after the Closing and (b) the sale of all of the Shares pursuant to Rule
144 under the Securities Act or an effective registration statement under the
Securities Act.  All representations and warranties of the Investors contained
in this Agreement shall survive the execution and delivery of this Agreement and
the Closing hereunder.  The covenants of the Investors (to the extent set forth
in Section 4.1(c) and (g) and 4.3) and the Company set forth in this Agreement
shall survive the Closing.

 

6.3.                              Governing Law; Jurisdiction.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York without regard to principles of conflicts of law.  Each party hereby
irrevocably consents and submits to the jurisdiction of any New York State or
United States Federal Court sitting in the State of New York, County of New
York, over any action or proceeding arising out of or relating to this Agreement
and irrevocably consents to the service of any and all process in any such
action or proceeding in the manner for the giving of Notices at its address
specified in Section 6.6.  Each party further waives any objection to venue in
the State of New York, County of New York and any objection to an action or
proceeding in such state and county on the basis of forum non conveniens.  Each
party also waives any right to trial by jury.

 

6.4.                              Counterparts.  This Agreement may be executed
(including by facsimile transmission) with counterpart signature pages or in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

6.5.                              Headings.  The headings of the sections of
this Agreement are for convenience and shall not by themselves determine the
interpretation of this Agreement.

 

6.6.                              Notices.  Any notice or other communication
required or permitted to be given hereunder (each a “Notice”) shall be given in
writing and shall be made by personal delivery or sent by courier or certified
or registered first-class mail (postage prepaid), addressed to a party at its
address shown below or at such other address as such party may designate by
three days advance Notice to the other parties.

 

18

--------------------------------------------------------------------------------


 

Any Notice to any of the Investors shall be sent to the addresses for such
Investor set forth on the signature pages hereof, with a copy to:

 

Hahn & Hessen LLP

488 Madison Avenue

New York, New York 10022

Attention:  James Kardon, Esq.

 

Any Notice to the Company shall be sent to:

 

AXS-One Inc.

301 Route 17 North

Rutherford, New Jersey 07070

Attention:  General Counsel

 

with a copy to:

 

Proskauer Rose LLP

1585 Broadway

New York, New York 10036

Attention:  Charles E. Dropkin, Esq.

 

Each Notice shall be deemed given and effective upon receipt (or refusal of
receipt).

 

6.7.                              Rights of Transferees.  Any and all rights and
obligations of each of the Investors herein incident to the ownership of
Securities or the Underlying Shares shall pass successively to all subsequent
transferees of such securities until extinguished pursuant to the terms hereof;
provided, however, that no Investor may transfer or assign its rights under this
Agreement (other than to an Affiliate) between the date of this Agreement and
the Closing Date.

 

6.8.                              Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be deemed prohibited or invalid under such applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, and such
prohibition or invalidity shall not invalidate the remainder of such provision
or any other provision of this Agreement.

 

6.9.                              Fees and Expenses

 

(a)                                  Subject to Section 6.9(d), irrespective of
whether any Closing is effected, the Company shall pay all costs and expenses
that it incurs with respect to the negotiation, execution, delivery and
performance of this Agreement.

 

(b)                                 Each party shall be responsible for all
costs and expenses incurred by such party in connection with the negotiation,
execution, delivery and

 

19

--------------------------------------------------------------------------------


 

performance of this Agreement including, but not limited to, legal fees and
expenses, except that the Company shall pay at the Closing an aggregate of up to
$30,000 for the legal fees and expenses of Hahn & Hessen LLP (the “Legal Fee”),
as counsel to the Investors.

 

(c)                                  If any action at law or in equity is
necessary to enforce or interpret any of the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

 

6.10.                        Amendments and Waivers.  Unless a particular
provision or section of this Agreement requires otherwise explicitly in a
particular instance, any provision of this Agreement may be amended and the
observance of any provision of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the holders of a majority of the
Purchased Shares (not including for this purpose any Purchased Shares which have
been sold to the public pursuant to a registration statement under the
Securities Act or an exemption therefrom).  Any amendment or waiver effected in
accordance with this Section 6.10 shall be binding upon each Investor, each
holder of any Securities at the time outstanding (including without limitation
securities into which any such Securities are convertible or exercisable), each
future holder thereof, and the Company.

 

6.11.                        Company Disclosure Letter.  Information disclosed
in any section of the Company Disclosure Letter shall be deemed to be disclosed
with respect to the corresponding numbered section of this Agreement, as well as
to such other sections of this Agreement to which such disclosure shall
reasonably pertain to in light of the form and substance of the disclosure made.

 

6.12.                        Construction.  Words (including capitalized terms
defined herein) in the singular shall be held to include the plural and vice
versa as the context requires.  The words “herein,” “hereinafter,” “hereunder”
and words of similar import used in this Agreement shall, unless otherwise
stated, refer to this Agreement as a whole and not to any particular provision
of this Agreement.  All references to “$” in this Agreement and the other
agreements contemplated hereby shall refer to United States dollars (unless
otherwise specified expressly).  Any reference to any gender includes the other
genders.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

20

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

TO

AXS-ONE INC.

UNIT SUBSCRIPTION AGREEMENT

Dated as of April    , 2004

 

IF the INVESTOR is an INDIVIDUAL, please complete the following:

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.

 

 

Amount of Subscription:

 

 

$                     

 

 

 

Print Name

 

 

 

 

Number of Units to be Purchased:

 

 

                    , including

 

 

                   Purchased Shares and related

Signature of Investor

 

Purchased Warrants

 

 

 

 

 

 

 

 

 

 

 

 

Social Security Number

 

 

 

 

 

 

 

 

 

 

 

Address and Fax Number

 

 

 

 

 

 

 

 

 

 

 

E-mail Address

 

 

Accepted and Agreed to as of the date first
above written:

 

AXS-ONE INC.

 

 

By:

 

 

Dated:

 

 

 

21

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

TO

AXS-ONE INC.

UNIT SUBSCRIPTION AGREEMENT

Dated as of April    , 2004

 

IF the INTERESTS will be held as JOINT TENANTS, as TENANTS IN COMMON, or as
COMMUNITY PROPERTY, please complete the following:

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.

 

Amount of Subscription:

 

 

$                   

Print Name of Purchaser

 

 

 

 

Number of Units to be Purchased:

 

 

                    , including

Signature of a Purchaser

 

                     Purchased Shares and related

 

 

Purchased Warrants

 

 

 

 

 

 

 

 

 

Social Security Number

 

 

 

 

 

Print Name of Spouse or Other Purchaser

 

 

 

 

 

 

 

 

Signature of Spouse or Other Purchaser

 

 

 

 

 

Social Security Number

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

Fax Number

 

 

 

 

 

E-mail Address

 

 

Accepted and Agreed as of the date first
above written:

 

AXS-ONE INC.

 

 

By:

 

 

Dated:

 

 

 

22

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

TO

AXS-ONE INC.

UNIT SUBSCRIPTION AGREEMENT

Dated as of April    , 2004

 

IF the INVESTOR is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY, TRUST
or OTHER ENTITY, please complete the following:

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written

 

Amount of Subscription
$                                        

 

 

 

Number of Units to be Purchased:

 

                      , including

 

                      Purchased Shares and related

 

Purchased Warrants

 

 

 

 

 

 

 

 

Print Full Legal Name of Partnership,

 

Company, Limited Liability Company, Trust
or Other Entity

 

 

 

By:

 

 

(Authorized Signatory)

 

Name:

 

 

Title:

 

 

Address and Fax Number:

 

 

 

 

 

 

 

 

 

Taxpayer Identification Number:

 

Date and State of Incorporation or Organization:

 

Date on which Taxable Year Ends:

 

 

 

E-mail Address:

 

 

Accepted and Agreed as of the date first

above written:

 

AXS-ONE INC.

 

By:

 

 

Name:

 

 

Title:

 

 

Dated:

 

 

 

23

--------------------------------------------------------------------------------


 

Schedule 1.1(b)

 

INVESTORS

 

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES TO THE UNIT SUBSCRIPTION AGREEMENT

 

 

Schedule 1.1(b)

Investors

Exhibit 1:

Form of Warrants

Exhibit 2:

Form of Investor Rights Agreement

Exhibit 3(a):

Form of Legal Opinion- General Counsel

Exhibit 3(b):

Form of Legal Opinion- Proskauer Rose LLP

 

--------------------------------------------------------------------------------


 

Exhibit 3(a)

 

Form of Legal Opinion- General Counsel

 

The opinion will be subject to standard qualifications and exceptions,
reasonably acceptable to counsel for the Investors.

 


1.                                       THE COMPANY HAS THE REQUISITE CORPORATE
POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND ASSETS, AND TO
CARRY ON ITS BUSINESS AS PRESENTLY CONDUCTED.


 


2.                                       THE EXECUTION AND DELIVERY BY THE
COMPANY OF THE TRANSACTION DOCUMENTS, THE PERFORMANCE BY THE COMPANY OF ITS
OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS, AND THE ISSUANCE OF THE SECURITIES
DO NOT VIOLATE ANY PROVISION OF THE CERTIFICATE OF INCORPORATION OR BY-LAWS OF
THE COMPANY, OR ANY PROVISION OF ANY FEDERAL LAW OR STATE OF NEW YORK LAW KNOWN
TO ME TO BE APPLICABLE TO THE COMPANY AND TO BE CUSTOMARILY APPLICABLE TO
TRANSACTIONS OF THE NATURE SET FORTH IN THE TRANSACTION DOCUMENTS.


 


3.                                       THE EXECUTION AND DELIVERY BY THE
COMPANY OF THE TRANSACTION DOCUMENTS, THE PERFORMANCE BY THE COMPANY OF ITS
OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS, AND THE ISSUANCE OF THE SECURITIES
DO NOT VIOLATE, OR CONSTITUTE A DEFAULT UNDER, ANY NOTE, BOND, MORTGAGE,
INDENTURE, CONTRACT, AGREEMENT, LEASE OR OTHER INSTRUMENT FILED AS AN EXHIBIT TO
THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2003 TO
WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND OR TO WHICH ANY OF THE
PROPERTY OR ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS SUBJECT (IT
BEING UNDERSTOOD THAT I EXPRESS NO OPINION WITH RESPECT TO ANY FINANCIAL
COVENANT IN ANY SUCH NOTE, BOND, MORTGAGE, INDENTURE, CONTRACT, AGREEMENT, LEASE
OR OTHER INSTRUMENT INSOFAR AS THE COVENANT REQUIRES A COMPUTATION).


 


4.                                       TO MY KNOWLEDGE, THERE ARE NO
PREEMPTIVE RIGHTS, RIGHTS OF FIRST REFUSAL OR RIGHTS OF FIRST OFFER WITH RESPECT
TO THE ISSUANCE OF THE SECURITIES, AND THE SECURITIES, WHEN ISSUED AND PAID FOR,
ALL IN COMPLIANCE WITH THE PROVISIONS OF THE TRANSACTION DOCUMENTS WILL BE FREE
OF ANY LIENS AND ENCUMBRANCES UNDER THE CERTIFICATE OF INCORPORATION OR BY-LAWS
OF THE COMPANY.


 

--------------------------------------------------------------------------------


 

Exhibit 3(b)

 

Form of Legal Opinion- Proskauer Rose LLP

 

The opinion will be subject to standard qualifications and exceptions,
reasonably acceptable to counsel for the Investors.

 


1.                                       THE COMPANY IS VALIDLY EXISTING AS A
CORPORATION AND IS IN GOOD STANDING UNDER THE LAW OF THE STATE OF DELAWARE.


 


2.                                       THE COMPANY HAS THE REQUISITE CORPORATE
POWER AND AUTHORITY TO EXECUTE AND DELIVER THE TRANSACTION DOCUMENTS, TO SELL
AND ISSUE THE SECURITIES UNDER THE PURCHASE AGREEMENT, TO ISSUE COMMON STOCK
UPON EXERCISE OF THE WARRANTS AND TO PERFORM ITS OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS.


 


3.                                       THE AUTHORIZED CAPITAL STOCK OF THE
COMPANY CONSISTS OF 50,000,000 SHARES OF COMMON STOCK AND 5,000,000 SHARES OF
PREFERRED STOCK.


 


4.                                       THE EXECUTION, DELIVERY AND PERFORMANCE
BY THE COMPANY OF THE TRANSACTION DOCUMENTS HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION ON PART OF THE COMPANY.  EACH OF THE TRANSACTION
DOCUMENTS HAS BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY AND CONSTITUTES A
VALID AND BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN
ACCORDANCE WITH ITS TERMS.


 


5.                                       THE SECURITIES, WHEN ISSUED AND PAID
FOR AND WHEN CERTIFICATES REPRESENTING THE SECURITIES HAVE BEEN ISSUED TO THE
INVESTORS, ALL IN COMPLIANCE WITH THE PROVISIONS OF THE PURCHASE AGREEMENT AND
THE WARRANTS, WILL BE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND FREE OF
ANY ADVERSE CLAIMS WITHIN THE MEANING OF SECTION 8-303 OF THE NEW YORK UNIFORM
COMMERCIAL CODE (ASSUMING THE INVESTORS TAKE THE SECURITIES WITH NO NOTICE OF
ANY ADVERSE CLAIMS AND OBTAIN CONTROL OF THE SECURITIES IN NEW YORK), OTHER THAN
ANY ADVERSE CLAIMS CREATED BY OR IMPOSED UPON THE HOLDERS THEREOF; PROVIDED,
HOWEVER, THAT THE SECURITIES MAY BE SUBJECT TO RESTRICTIONS ON TRANSFER UNDER
APPLICABLE STATE AND FEDERAL SECURITIES LAWS.


 


6.                                       BASED SOLELY ON A CERTIFICATE OF AN
OFFICER OF THE COMPANY AS TO FACTUAL MATTERS, THE COMPANY IS NOT, AND,
IMMEDIATELY AFTER GIVING EFFECT TO THE SALE OF THE SECURITIES IN ACCORDANCE WITH
THE TRANSACTION DOCUMENTS AND THE APPLICATION OF THE PROCEEDS AS DESCRIBED IN
SECTION 2.17 OF THE PURCHASE AGREEMENT, WILL NOT, BE REQUIRED TO BE REGISTERED
AS AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED.


 


7.                                       SUBJECT TO THE ACCURACY OF THE
INVESTORS’ REPRESENTATIONS AND WARRANTIES IN THE PURCHASE AGREEMENT, AND UPON
THE FILING OF FORM D IN COMPLIANCE WITH REGULATION D UNDER THE SECURITIES ACT,
THE ISSUANCE OF THE SECURITIES IN CONFORMITY WITH THE TERMS OF THE PURCHASE
AGREEMENT CONSTITUTE TRANSACTIONS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF
SECTION 5 OF THE SECURITIES ACT.


 


8.                                       BASED SOLELY UPON OUR REVIEW OF THE
RESOLUTIONS OF THE BOARD OF DIRECTORS OF THE COMPANY RELATING TO THE TRANSACTION
DOCUMENTS, THE COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANTS HAS BEEN
VALIDLY RESERVED FOR ISSUANCE.


 

--------------------------------------------------------------------------------